Citation Nr: 0703475	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for respiratory 
disease, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to Agent Orange 
exposure.

3.  Entitlement to service connection for emphysema, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
February 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Respiratory disease is not related to active military 
service or to Agent Orange exposure.

2.  Chronic obstructive pulmonary disease (COPD) is not 
related to active military service or to Agent Orange 
exposure.

3.  Emphysema is not related to active military service or to 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A respiratory disease was not incurred in or aggravated 
by active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  COPD was not incurred in or aggravated by active military 
service and may not be presumed to have been so incurred, to 
include as due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Emphysema was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a respiratory disease, COPD, and 
emphysema, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, a September 
2003 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against service connection.  See Dingess /Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not establish any inservice incurrence of a respiratory 
disease, COPD, or emphysema.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

The veteran claims entitlement to service connection for 
respiratory disease, COPD, and emphysema, to include as due 
to Agent Orange exposure during Vietnam service.  

The veteran's service personnel records reveal that he served 
in the Army in Vietnam from September 1969 to February 1970, 
and that he was awarded the Vietnam Service Medal.  This 
evidence confirms that the veteran served in Vietnam during 
the specified period of time and is presumed to have been 
exposed to Agent Orange.  Thus, the issue is whether the 
veteran has a disease or injury eligible for presumptive 
service connection.

With exception of respiratory cancer, respiratory disease, 
COPD, and emphysema are not disabilities that warrant 
presumptive service connection based on Agent Orange exposure 
during service.  38 C.F.R. § 3.309(e).  Furthermore, 
respiratory disorders, other than respiratory cancer, are 
specifically excluded from eligibility for presumptive 
service connection.  As respiratory cancer has not been shown 
by the evidence of record, presumptive service connection for 
any of these disorders is not warranted.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination noted a negative 
chest x-ray.  In a November 1969 service medical record, the 
veteran complained of shortness of breath and a mildly 
productive cough of two days.  Upon examination, the lungs 
were clear to percussion and auscultation.  The impression 
was mild chest and head cold.  On the service separation 
report of medical history, the veteran reported that he had 
never had shortness of breath, pain or pressure of the chest, 
or chronic cough.  The service separation examination noted a 
negative chest x-ray.

In a July 2003 VA medical record, the veteran reported 
shortness of breath while driving in hot weather that day.  
Upon examination, there were decreased breath sounds, 
prolonged expirations, regular heart, and no rales.  There 
was 98 percent room air saturation.  The diagnosis was COPD.  
Another July 2003 VA record noted the veteran was treated in 
the emergency room one week prior for right lung infiltrate.  
The veteran reported he felt better but still had some 
shortness of breath.  The veteran had a history of smoking 
and COPD.  In an August 2003 VA record, the veteran reported 
dyspnea.  In another August 2003 VA record, a chest x-ray 
showed increased vascular markings, no clear infiltrate, and 
bilateral haziness.  The veteran complained of a one hour 
episode of chest pain yesterday, worse with deep breathing 
and a few minute chest pain episode earlier that day.  The 
pain was gone at the present.  Upon examination, room air 
saturation was 99, the lungs were clear, and there was 
regular rhythm and rate of heart.  The discharge note 
indicated mild COPD.  

In a September 2003 VA medical record, the veteran was seen 
for follow-up of COPD flare-up.  The veteran reported daily 
cough with white phlegm for three years.  The veteran 
reported that he used inhalers, currently smoked 1/2 pack of 
cigarettes per day, and had smoked 1.5 packs of cigarettes 
per day for 40 years.  Upon examination, there was left sided 
chest pain and pressure, with bad COPD flare-ups, lasting 3-4 
minutes and relieved spontaneously.  The lungs were clear, 
with decreased bilateral breath sounds and hyperinflation.  
The impression was COPD and chest pain, rule out ischemic 
disease.  In an October 2003 VA cardiology record, the 
veteran reported COPD and chest pain.  

The Board finds that the evidence of record does not support 
a finding of service connection for respiratory disease, 
COPD, and emphysema.  The evidence shows a current diagnosis 
of COPD.  Although the veteran's service medical records 
demonstrate one complaint of chest pain and shortness of 
breath, the diagnosis was mild head and chest cold.  In 
addition, the veteran's service discharge examination noted a 
normal chest x-ray.  Moreover, the evidence of record does 
not demonstrate a nexus between COPD and his military 
service, to include the inservice complaint of chest pain and 
shortness of breath.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The first evidence of respiratory 
complaints was in 2003, over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

There is no diagnosis of record of emphysema or a respiratory 
disease, other than COPD.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

Accordingly, service connection for respiratory disease, 
COPD, and emphysema is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for respiratory disease, to include as due 
to Agent Orange exposure, is denied.

Service connection for COPD, to include as due to Agent 
Orange exposure, is denied.

Service connection for emphysema, to include as due to Agent 
Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


